Citation Nr: 0418737	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  02-08 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel






INTRODUCTION

The veteran had active military service from July 1965 to 
September 1974.  According to his DD 214, the veteran was 
awarded the Combat Action Ribbon. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the veteran's claim seeking 
entitlement to service connection for hypertension as 
secondary to service-connected diabetes mellitus. 

In April 2004, the Board requested an expert medical opinion 
from VHA.  A copy of the expert medical opinion is of record.


FINDINGS OF FACT

1. The veteran's hypertension was not manifested during the 
veteran's active military service and is not the result of a 
disease or injury he had in service.

2.  The veteran's hypertension began before he had diabetes 
mellitus and the hypertension is not proximately due to the 
diabetes mellitus.

3.  The veteran's hypertension has not in creased in severity 
as a result of his service-connected diabetes mellitus.


CONCLUSION OF LAW

The veteran's hypertension was not incurred in service; the 
veteran's hypertension is not proximately due to, or 
aggravated by, or the result of service-connected diabetes 
mellitus.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 
2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background Facts

The veteran's March 1965 enlistment examination indicated 
clinically normal systems.  His sitting blood pressure was 
116/64.  According to the report of medical history at the 
time, the veteran never had and did not presently have high 
blood pressure.  He indicated that he was in good health.  
The veteran's August 1968 
re-enlistment examination indicated clinically normal 
systems.  His sitting blood pressure was 112/80.  A May 1969 
medical examination indicated clinically normal systems, with 
a sitting blood pressure of 130/84.  The veteran's August 
1974 discharge exam indicated clinically normal systems.  His 
sitting blood pressure was 130/86.  

According to medical records from private physician Dr. N.G., 
the veteran had a fasting blood sugar (FBS) of 70 in July 
1978.   His blood pressure at the time was 135/100.  In March 
1984, his blood pressure reading was 150/90, and FBS was 109.  
In February 1987, his FBS was at 152 percent.  In February 
1987, the veteran began taking Tenormin.  A note from 
November 1987 indicated that he had recent elevated blood 
sugar.  In March 1991, administration of Tenormin was 
discontinued, and he began taking Kerlone.  In November 1993, 
his FBS was 154, and he was given Glucotral.  

VA outpatient records dated June 1999 indicated that the 
veteran had hypertension.  His blood pressure reading was 
160/88.  VA outpatient records from June 1999 also indicated 
that the veteran's retina was photographed for a diabetic eye 
evaluation.  Fundi pictures were examined and there was no 
evidence of diabetic retinopathy.  According to a medical 
record dated January 2000 from Dr. N.G., the veteran's blood 
pressure reading was 160/94.  A VA physician progress note 
dated February 2000 indicated that the veteran had a problem 
with hypertension.  VA outpatient records dated February 2000 
showed that the veteran's blood glucose was reported at 135.  
According to VA physician discharge note dated June 2000, the 
veteran was diagnosed with hypertension.  

In May 2000, the veteran filed a claim seeking entitlement to 
service connection for diabetes.  He stated that this 
condition began in 1992.

The veteran received a VA psychological evaluation in July 
2000.  According to the exam report, the veteran indicated 
that he served in Vietnam in 1966 and 1967, at the airbase in 
Chu Lai.  He served as an ordinance man, and he placed the 
bombs and other ordinance on aircraft.  Under the "current 
situation" section of the exam report, it was indicated that 
the veteran was being treated for high blood pressure and 
Type II diabetes. 

In December 2000, the veteran received a VA examination.  
Medical problems noted on the report included that the 
veteran had diabetes mellitus and hypertension.  He was 
taking medication for high blood pressure.  The exam report 
recounted that the veteran served in Chu Lai, in the Republic 
of Vietnam, from April 1966 to September 1967.  Under 
"current diagnosis," Axis I indicated post-traumatic stress 
disorder, depression, and history of alcohol use, sober for 
two years.  Axis III indicated diabetes mellitus and 
hypertension.

VA progress notes dated January 2001 indicated that the 
veteran had hypertension, and it was noted that his blood 
pressure had been controlled with the same medication as 
before.  According to VA physician notes dated January 2001, 
a retina scan was completed, and no evidence of diabetic 
retinopathy was found.   

In an April 2001 personal statement, the veteran stated that 
he was first diagnosed with diabetes mellitus Type II in 
1987, and had been on medication since that time.  

VA progress notes from May 2001 indicated that the veteran 
had hypertension. 
A VA outpatient note dated May 2001 indicated that the 
veteran has had diabetes mellitus since 1983.
 
In June 2001, service connection was granted for diabetes 
mellitus associated with herbicide exposure.  A 20 percent 
evaluation was assigned, effective July 9, 2001.  In July 
2001, the veteran filed a claim seeking service connection 
for hypertension, as secondary to his service-connected 
diabetes mellitus.

In August 2001, the veteran received a VA diabetes mellitus 
examination.  He indicated that his diabetes started at age 
35.  He never had to be hospitalized for ketoacidosis or 
hypoglycemic reaction.  There was no restriction of activity, 
and no ophthalmology problem.  He had vision in both eyes, 
and his vision was corrected with glasses 20/20.  The veteran 
had no neurological symptoms.  At the time, he was taking 
daily medication for his diabetes.  He went every six months 
to see the physician for his diabetes.  Upon physical exam, 
his blood pressure was 154/83 sitting, 147/88 standing, and 
152/88 lying down.  The exam report indicated that the 
veteran had hypertension.  He knew about it for the last 15 
years, and was getting treatment for it.  He had been taking 
medication for the last 15 years for his hypertension.  His 
chest was normal in shape, and respiratory movements were 
equal on both sides.  Normal breath sounds were noted all 
over the lung fields.  His precordium was normal.  Heart 
sounds were regular in rate, rhythm and intensity.  There was 
no history of chest pain or shortness of breath on exertion, 
or any history of ankle edema.  The impression was diabetes 
mellitus, noninsulin dependent, and hypertension.  The exam 
report noted that both conditions seemed to be well 
controlled by medication.

According to his Notice of Disagreement (NOD) filed in April 
2002, the veteran stated that he was not treated for 
hypertension until 1987, for the first time at age 40.  He 
claimed that his diabetes was established at age 35.

In April 2004, the Board requested a medical expert opinion 
from VHA.  The medical expert was asked to review the 
veteran's C-file, and provide an opinion
on the question of whether it was at least as likely as not 
that the veteran's hypertension was proximately due to or the 
result of his service-connected diabetes mellitus.  If the 
answer to the above question was "no," the Board requested 
an opinion as to whether the veteran's hypertension increased 
in severity beyond the natural progression of such a disorder 
as a result of his diabetes mellitus. 




In April 2004, Dr. D.C. provided the Board's requested 
medical expert opinion.  The physician reviewed the veteran's 
medical record and C-file.  Review of the medical record 
revealed that the veteran during the course of follow-up was 
diagnosed with hypertension, among other things.  In June 
2000, the veteran was noted as appearing to be obese.  He had 
been treated with multiple medications.  In September 2000, 
the veteran had reported that he drank alcohol heavily for 
years, and he quit drinking within the last two years 
preceding September 2000.  

Dr. D.C. noted that medical records from Dr. N.G. showed that 
the veteran had high blood pressure dating back to 1977 and 
1978.  Fasting blood glucose in July 1978 and March 1984 was 
noted as within normal limits.  In 1987, the veteran was 
started on Tenormin for high blood pressure.  In March 1991, 
the veteran's blood pressure was 136/94, and Tenormin was 
discontinued and he was started on Kerlone.  Review of the 
follow-up notes through 2001 indicated that overall the 
veteran's blood pressure was not well controlled.  In 
February 1987, blood glucose was elevated at 152.  On 
November 1993, the veteran was given Glucotrol for diabetes 
mellitus.  Follow up blood glucose ranged between normal and 
abnormal values, but there was no indication of significant 
complications resulting from diabetes mellitus.  In June 
1999, the veteran's retina was photographed in regard to a 
diabetic eye evaluation.  Fundi pictures were examined and 
there was no evidence of diabetic retinopathy.  In February 
2000, his blood glucose was reported at 135.  In January 
2001, a retina scan was completed, and no evidence of 
diabetic retinopathy was found.  Regarding the veteran's 
August 2001 VA examination, 
Dr. D.C. noted that the veteran was never hospitalized for 
ketoacidosis or hypoglycemia.  No significant abnormality was 
reported on the physical exam.  

In the "discussion and conclusion" section of the April 
2004 medical expert opinion, Dr. D.C. stated that 
hypertension was a common problem in diabetic patients.  The 
physician stated "Pathogenesis, including diabetic 
nephropathy, hyperinsulinemia due to insulin resistance in 
Type II diabetes or insulin administration, extra cellular 
fluid volume expansion and increased arterial stiffness."  
Risk factors for primary hypertension included genetic, diet 
(salt intake), excess alcohol intake, weight gain, race, and 
personality traits.  

Dr. D.C. stated that in light of the fact that the veteran's 
hypertension preceded the development of diabetes, it was 
unlikely that service-connected diabetes mellitus in this 
case resulted in hypertension.  Due to multifactorial 
etiology of diabetes mellitus, it would have been difficult 
to point to diabetes mellitus as the cause of hypertension, 
even if hypertension had appeared after the development of 
diabetes mellitus.  Furthermore, Dr. D.C. stated that 
considering available data in the veteran's medical record, 
it did not appear that the veteran's hypertension increased 
in severity beyond the natural progression as a result of the 
diabetes mellitus.  The physician believed that inadequate 
control of hypertension could not be attributed to one 
factor, like diabetes mellitus.  Successful outcome of 
hypertension management, in addition to pharmacological 
intervention, required appropriate lifestyle modification 
including weight reduction, diet, physical activity, and 
modification of alcohol intake.  Dr. D.C. noted that the 
veteran had been taking medications such as Motrin, 
Piroxicam, and Arthrotec that were known to inhibit the 
efficacy of most anti-hypertensive medications.


Analysis

I.	Notification of VCAA Requirements

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A.  
Implementing regulations for the VCAA were subsequently 
enacted, which were also made effective November 9, 2000, for 
the most part. 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  
 
The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the June 2002 Statement of 
the Case.  In this document, the RO also provided notice of 
what evidence it had considered.    
 
To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
In September 2001, the RO sent the veteran a letter providing 
the notices required under VCAA.  The RO specified the 
information and evidence needed to substantiate a claim for 
service connection, with specific references to the need to 
provide medical evidence showing that the veteran had a 
current disability that began in service or that there was an 
event in service causing disability, and to provide medical 
evidence connecting the current disability to military 
service.  The RO also specified the need to provide VA with 
medical evidence showing that hypertension was a direct 
result of his service-connected diabetes, and that evidence 
should contain dates of examination or treatment, findings, 
and diagnosis.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).
In the letter dated September 2001, it was explained to the 
veteran what portion of the evidence and information would be 
obtained by VA, noting, for example, that VA would attempt to 
obtain such things as medical records, employment records, 
and records from other Federal agencies.   

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  With regard 
to the claimant's responsibilities in the development of the 
claim, the letter of September 2001 explained that the 
claimant needed to provide VA with such information as the 
name and address of the person, agency, or company who has 
records relevant to the claim, the approximate time frame 
covered by the records, and the condition for which you were 
treated.      

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  
While the RO's request was not stated in the exact wording 
above, the RO informed the veteran that any evidence in his 
possession -- in the form, for example, of evidence showing 
injury or disease in service, a current disability, and a 
relationship between the two, and evidence that hypertension 
was a direct result of service-connected diabetes, all of 
which pertain to his claim - should be provided to VA in 
order to complete the veteran's claim.  

Thus, the letter of September 2001, as well as several other 
documents sent to the claimant during the course of the 
development of the claim, provided notices as required under 
the provisions of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In the instant case, the record reflects that a VCAA letter 
was sent in September 2001.  The letter told the veteran what 
evidence was needed to substantiate a claim for both direct 
service connection and service connection secondary to an 
already service-connected disability.  The veteran has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
After the RO issued the VCAA letter, it is noted that the 
veteran actively participated in the development of his 
claim.  For example, the veteran submitted his NOD in April 
2002 and substantive appeal in June 2002, and submitted 
additional private medical records, including personal 
statements.  In view of the development that has been 
undertaken in this claim, further development is not needed 
to comply with VCAA.




II.  	Entitlement to service connection for 
hypertension, on a direct basis and as secondary to 
the service-connected disability of diabetes 
mellitus.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty in the 
active military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in active service.  38 C.F.R. § 
3.303(d) (2003).  

Additionally, applicable regulations provide that a 
disability, which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  In addition, secondary 
service connection may also be granted for the degree of 
aggravation to a nonservice-connected disorder, which is 
proximately due to, or the result of a service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Such 
claims may be described as secondary service connection by 
way of aggravation.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) 
(West 1991 & Supp. 2002); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As is true with any piece of evidence, the credibility and 
weight to be attached to these opinions are within the 
province of the Board as adjudicators. Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993); see also Winsett v. West, 11 
Vet. App. 420 (1998) (Court affirmed the Board's decision 
which weighed two medical opinions, from an expert and a 
treating physician); Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (Board favoring one medical opinion over another is 
not error).  

The question that must be answered is whether the veteran's 
hypertension is proximately due to or the result of his 
service-connected diabetes mellitus.

In this case, the evidence of record does not show that the 
symptoms associated with the veteran's hypertension were 
caused, or aggravated by his service-connected diabetes 
mellitus.  Medical evidence from Dr. N.G. showed that the 
veteran had elevated blood pressure beginning in July 1978.  
This condition continued to January 2000.  The evidence shows 
that the veteran was diagnosed with hypertension after 
separation from service, in a June 1999 VA outpatient record.  
However, there is no evidence indicating that his 
hypertension was proximately due to or the result of his 
service-connected diabetes mellitus.  In fact, in the April 
2004 Board-requested expert medical opinion, Dr. D.C. 
concluded that, upon review of the veteran's C-file and the 
evidence of record, in light of the fact that the veteran's 
hypertension preceded the development of diabetes, it is 
unlikely that his service-connected diabetes mellitus 
resulted in hypertension.  The physician further stated that 
due to multifactorial etiology of diabetes mellitus, it would 
have been difficult to point to diabetes mellitus as the 
cause of hypertension, even if hypertension had appeared 
after the development of diabetes mellitus.  Dr. D.C. also 
considered the veteran's medical record, and concluded that 
it did not appear that the veteran's hypertension increased 
in severity beyond the natural progression as a result of the 
diabetes mellitus.

The Board has considered the veteran's contention that his 
hypertension is the result of his service-connected diabetes 
mellitus because he was not initially treated for 
hypertension until 1987 at age 40, whereas his diabetes 
mellitus was established earlier, at age 35.  However, as a 
layperson, the veteran is not competent to provide an opinion 
requiring medical knowledge, such as a question of medical 
causation or etiology.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Bostain v. West, 11 Vet. App. 124, 127 
(1998) (lay testimony is not competent to establish, and 
therefore not probative of, a medical nexus).  Furthermore, 
Dr. D.C.'s expert medical opinion does not support the 
veteran's contention.  He concluded that, based on the 
evidence of record, the veteran's hypertension preceded the 
development of diabetes.  Dr. D.C. also concluded that even 
if the veteran's hypertension did appear after his diabetes 
mellitus, it would be difficult to point to diabetes mellitus 
as the cause of his hypertension.  Accordingly, the Board 
concludes that the veteran's claim for service connection for 
hypertension as secondary to his service-connected diabetes 
mellitus must be denied.  

Last, the evidence of record does not support a grant of 
service connection for hypertension on a direct basis.  The 
veteran's March 1965 enlistment exam indicated clinically 
normal systems, with sitting blood pressure of 116/64.  At 
induction, there was no medical documentation of symptoms or 
findings regarding hypertension.  At his separation exam in 
August 1974, it was reported that the veteran had clinically 
normal systems, with a sitting blood pressure of 130/86.  The 
service medical reports are negative for any symptoms or 
clinical findings of hypertension.

Furthermore, the veteran does not contend, and the record 
does not show, that his hypertension began within one year 
after service.  Therefore, the one-year presumptive period 
provided in 38 C.F.R. §§ 3.307 and 3.309 is inapplicable.

Post-service evidence shows that the first documentation of 
symptoms associated with hypertension was made in July 1978, 
more than three and a half years after the veteran's 
discharge from military service.  This July 1978 treatment 
record from Dr. N.G. does not, in any way, suggest that the 
veteran's symptoms originated during his military service.  
The Board also notes that, while other treatment records 
include diagnoses of hypertension post-service, none of these 
records suggests any causal relationship between his 
hypertension and his military service.

The Board must conclude that the evidence of record does not 
demonstrate a causal link or nexus between the veteran's 
hypertension and his military service. Consequently, service 
connection for hypertension on a direct basis must be denied.

In conclusion, the Board finds that the preponderance of the 
probative evidence of record shows that the veteran's 
hypertension is neither causally related to his active 
service or any incident therein, nor is it secondary to his 
service-connected diabetes mellitus.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt doctrine is not for application in the instant 
case, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for hypertension, on a direct basis and as 
secondary to the service-connected disability of diabetes 
mellitus, is denied.



_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



